Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I in the reply filed on 24 January 2022 is acknowledged.  The traversal is on the ground(s) that the search for elected group I would be the same or similar as the search for non-elected group III.  This is not found persuasive because the scratcher of group I could be metal of similar hardness to glass, and does not involve searching for bonded abrasives that are harder than glass.  Conversely, the scratcher of non-elected group III could be moved in a direction different than elected group I.  In addition to divergent searches, examining both groups would accordingly lead to divergent examination processes, including separate 103 rejections and separate determinations of allowable subject matter.
It is noted that all withdrawn dependent claims will be rejoined if Applicant incorporates the allowed dependent claims (see below) into the independent claims.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al.(2010/0301088) in view of Dunn et al.(5,584,219).
Purdy shows a fracturable apparatus having most of the limitations as follows;
a stressed glass member; (note in paragraph 0013 that the glass is “toughened”, and thus stressed),
and a powered actuator (powered by spring 36) permanently attached (via adhesive, paragraph 0012) to the stressed glass member, the actuator comprising or coupled to an abrasion structure (28) in contact with the stressed glass member; 
wherein the actuator is configured to induce movement of the abrasion structure that causes the abrasion structure (28) to create a scratch in the stressed glass member, the scratch or a crack formed at the scratch having a depth sufficient to initiate fracture of the stressed glass member (Since Applicant does not limit the direction of scratching until claim 2, it is interpreted that for claim 1 the scratching can occur in any direction, including perpendicular to the glass).
Purdy creates a “scratch”, but not “scratches” as required by claim 1.  Dunn shows a similar device that shows it is known to replace a one-scratch device (figure 6) with a two scratch device (figure 7B, note two-pointed end).  It would have been obvious to one of ordinary skill to have replaced Purdy’s one-scratch abrasion structure with a two-point abrasion structure, since Dunn shows they are known for the exact same purpose.  After this modification, Purdy would make “scratches”, instead of “a scratch”.
	In regard to claims 3 and 21, Purdy’s abrasion structure moves perpendicular to the plane of the glass.
.

Claims 10,12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al.(2010/0301088) in view of Dunn et al.(5,584,219).
In regard to claims 10,12 and 22, Purdy, as modified by Dunn above, shows all of the recited limitations except for electronic devices with a transistor being on the glass.
Purdy’s device is for breaking windows.  Examiner takes Official Notice that that it is well known for windows to have electronic devices with a transistor embedded thereon.  An example is window-integrated thin film transistor photovoltaics for solar energy generation.  Other possibilities are electronics for changing the opaqueness of shading of a window, or using the window surface as an antenna, or as an air-pressure or sound-wave sensing mechanism.
It would have been obvious to one of ordinary skill to have further modified Purdy by employing his device on a toughened window having one of the above-mentioned electronics with a transistor.   The electronic would break when the window breaks.   The motivation is Purdy’s original purpose, namely to enable a user to escape through the window.

Claims 2,6,11,15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Made of record but not relied on is a pertinent Taiwanese glass breaking document showing an actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724